                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
SWAPNA KALE, Individually and         )
on behalf of all others               )
similarly situated,                   )
                                      )
      Plaintiffs,                     )
                                      )
v.                                    )    No. 2:20-cv-2776-SHM-tmp
                                      )
PROCOLLECT, INC., and JOHN            )    JURY DEMANDED
DOES 1-25,                            )
                                      )
      Defendants.                     )
                                      )

             ORDER GRANTING PROCOLLECT’S MOTION TO DISMISS


      Plaintiff Swapna Kale (“Kale”) brings this action under the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692,

et seq., on behalf of herself and all others similarly situated.

She seeks relief from Defendants ProCollect, Inc. (“ProCollect”)

and   John    Does   1-25.   (D.E.   No.   1.)   Before    the   Court   is

ProCollect’s November 19, 2020 Motion to Dismiss (the “Motion”).

(D.E. No. 9.) Kale responded on December 17, 2020. (D.E. No.

11.) ProCollect replied on December 31, 2020. (D.E. No. 12.) The

Motion is GRANTED.

I.    Background

      Kale incurred a debt to Centennial Gardens Apartments. (D.E.

No. 1 ¶ 21.) Centennial Gardens Apartments contracted with

ProCollect to collect the debt. (Id. ¶ 24.)
      On   or   around   April    21,   2020,     ProCollect   sent    Kale   a

collection letter (the “Letter”). (Id. ¶ 26.) The Letter stated

the amount Kale owed as $233.39. (Id. ¶ 27.) The amount owed was

followed by an asterisk that corresponded to the following

paragraph at the bottom of the letter:

            Your agreement with the original creditor, or other
            applicable state law, may allow ProCollect to charge
            collection agency fees. If you have not already been
            put on notice of any applicable fee, this is your
            notice that a failure to pay the Amount Due within the
            applicable deadline set out in the agreement with the
            original creditor or state law, may result in
            ProCollect assessing collection agency fees allowed by
            such agreement or state law.

(Id. ¶ 28.) No information about how much the fees might be was

included in the letter. (Id. ¶¶ 29-31.)

      On October 26, 2020, Kale filed the Complaint. (D.E. No.

1.) She alleges three violations of 15 U.S.C. § 1692e. (Id. ¶¶

37-41.) She alleges ProCollect failed “to truthfully represent

the   amount    of   the   debt    in       the   lawsuit   pursuant    to    §

1692[e](2)(A).” (Id. ¶ 40(a).) She alleges ProCollect failed to

“provide the notices required in an initial collection letter in

violation of § 1692e(10). (Id. ¶ 40(b).) She alleges ProCollect

threatened to “take action (increasing the debt amount) that

cannot legally be taken or that is not intended to be taken in

violation of § 1692e(5).” (Id. ¶ 40(c).)

      Kale alleges two violations of 15 U.S.C. § 1692f. She

alleges ProCollect failed to state the amount of the debt and

                                        2
that ProCollect threatened “that the amount of the debt may

increase even though it would not actually increase.” (Id. ¶

45.) Kale also alleges ProCollect violated 15 U.S.C. § 1692g by

“[f]ailing to provide the actual amount of the debt.” (Id. ¶

50.)

       Kale   seeks    actual   and    statutory    damages,   costs,    and

attorneys’ fees. (Id. ¶¶ 41, 46, 51.)

       On November 19, 2020, ProCollect filed the Motion. (D.E.

No. 9.) ProCollect argues that Kale lacks standing because she

has failed to allege facts demonstrating that she suffered a

concrete injury that was more than a bare procedural violation.

(See id. at 54.) ProCollect argues that, even if Kale has

standing,     she     has   failed    to   allege   facts   sufficient   to

demonstrate that ProCollect violated the FDCPA. (Id.)

       On December 17, 2020, Kale responded. (D.E. No. 11.) She

argues that procedural violations of the FDCPA are injuries

sufficient to support standing. (Id. at 90.) She lists several

other injuries she suffered. (Id.) She argues that the Complaint

contains facts sufficient to state a claim that ProCollect

violated the FDCPA. (Id. at 101-02.) Kale requests leave to amend

the Complaint, should the Court grant the Motion. (Id. at 91.)




                                       3
II.   Jurisdiction

      A.   Federal Question Jurisdiction

      Kale’s claims arise under the FDCPA. (See D.E. No. 1.)

Therefore, the Court has federal question jurisdiction under 28

U.S.C. § 1331.

      Although   Kale   asserts   that   the   Court   has   supplemental

jurisdiction over state law claims pursuant to 28 U.S.C. §

1367(a), her Complaint alleges no state law claims. (See D.E.

No. 1.)

      B.   Standing

      ProCollect challenges Kale’s standing pursuant to Federal

Rule of Civil Procedure 12(b)(1). (D.E. No. 9 at 54.) Standing

is jurisdictional. Before considering the merits, the Court must

ensure its subject-matter jurisdiction. Bell v. Hood, 327 U.S.

678, 682 (1946); see Coal Operators and Assocs., Inc. v. Babbitt,

291 F.3d 912, 915 (6th Cir. 2002). Challenges to standing can be

facial or factual. DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th

Cir. 2004), overruled on other grounds, Knick v. Township of

Scott, 139 S. Ct. 2162 (2019) (“A Rule 12(b)(1) motion can either

attack the claim of jurisdiction on its face, in which case all

allegations of the plaintiff must be considered as true, or it

can attack the factual basis for jurisdiction, in which case the

trial court must weigh the evidence and the plaintiff bears the

burden of proving that jurisdiction exists.”). ProCollect raises


                                   4
both facial and factual challenges to Kale’s standing. Because

ProCollect’s facial arguments resolve the standing issue, the

Court need not reach ProCollect’s factual arguments.

     Article III of the Constitution limits the jurisdiction of

federal courts to “Cases” and “Controversies.” U.S. Const. art.

3, § 2. “[T]he core component of standing is an essential and

unchanging   part   of   the   case-or-controversy   requirement   of

Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992). The plaintiff bears the burden of establishing standing.

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).

     To establish standing a “plaintiff must have (1) suffered

an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016) (citing Lujan, 504 U.S. at 560). An

injury in fact must be both “concrete” and “particularized.” Id.

at 1548. “A ‘concrete’ injury must be ‘de facto’; that is, it

must actually exist.” Id. (citing Black’s Law Dictionary 479

(9th ed. 2009)). “For an injury to be ‘particularized,’ it ‘must

affect the plaintiff in a personal and individual way.’” Id.

(quoting Lujan, 504 U.S. at 560).

     Until recently, Kale could have established the disputed

element of standing, an injury in fact, in a suit for damages in

one of two ways. Buchholz v. Meyer Njus Tanick, PA, 946 F.3d

                                   5
855, 863 (6th Cir. 2020). She could have alleged that ProCollect

“violated the statute in [ways] that caused [her] concrete harm”

or that ProCollect’s “violation[s] of the statute did not cause

tangible harm but created a risk of harm that Congress intended

to prevent.” Id.; Garland v. Orlans, PC, --- F.3d ---, 2021 WL

2177669, at *2 (6th Cir. 2021) (quoting Macy v. GC Servs. Ltd.

P’ship, 897 F.3d 747, 756 (6th Cir. 2018)) (“Thus under Spokeo,

Garland has standing if his complaint sufficiently alleges that

1) Orlans’s suspected FDCPA . . . violations caused him concrete

harm or 2) the violations in and of themselves create standing

because Congress ‘conferred the procedural right to protect a

plaintiff’s        concrete    interests          and    the   procedural     violation

presents      a    material    risk      of       real    harm    to   that    concrete

interest.’”).

      The dispute about standing in this case boils down to

whether the alleged procedural violations of the FDCPA, taken

alone, are injuries in fact. (D.E. No. 9 at 57-59; D.E. No. 11

at   94-96;       D.E.   No.   12   at   111-114.)         Kale    pleads     statutory

violations. She pleads no tangible injury.1 The Sixth Circuit




1
  Kale asserts tangible injuries in her response. (D.E. No. 11 at 96-
99.) Those possible injuries, which were not pled in the Complaint,
cannot be considered. Harvey v. Great Seneca Financial Corp., 453 F.3d
324, 328 (6th Cir. 2006) (“Although a motion to dismiss should be
granted only if the plaintiff can prove no set of facts which would
entitle her to relief, this court should not assume facts that were
not pled.”).

                                              6
has previously said that the “risk-of-harm inquiry is the only

way under Spokeo to show that a statutory violation by itself is

a concrete injury.” Garland, --- F.3d at *2.

     The   Supreme     Court     recently     clarified   the   risk-of-harm

language in Spokeo, on which the Sixth Circuit has relied. The

Supreme Court held that risk-of-harm analysis applies only in

suits seeking injunctive relief and cannot be used to establish

standing in a suit for damages. TransUnion LLC v. Ramirez, ---

S. Ct. ---, 2021 WL 2599472, at *12-*13 (June 25, 2021). In

TransUnion, plaintiffs sought to bring a class action. Id. at

*3. THey alleged violations of the Fair Credit Reporting Act, 15

U.S.C. §§ 1681, et seq., (“FCRA”). Id. Some class members had

incorrect information reported to third parties. Id. Others had

incorrect information in their credit reports, but the incorrect

information was never reported to a third-party. Id. The Supreme

Court   held   that   class    members      whose   information   was   never

reported lacked standing. Id.

     “Because the plaintiffs [could] not demonstrate that the

misleading     information     in    the    internal   credit   files   itself

constitute[d]     a   concrete      harm,   the   plaintiffs    advance[d]   a

separate argument based on an asserted risk of future harm.” Id.

at *12 (emphasis in original). “[P]laintiffs rel[ied] on language

from Spokeo where the Court said that ‘the risk of real harm’ .



                                       7
. . can sometimes ‘satisfy the requirement of concreteness.’”

Id.

      The Supreme Court recognized that the risk-of-harm language

in Spokeo was based on Clapper v. Amnesty Int’l USA, 568 U.S.

398 (2013), a suit for injunctive relief. Id. “[A] person exposed

to a risk of future harm may pursue forward-looking, injunctive

relief to prevent the harm from occurring.” Id. That does not

mean that a person seeking retrospective damages has standing

based on a risk of harm. Id. Without alleging that defendant’s

statutory violations caused plaintiffs to suffer some other

injury, such as an emotional injury, plaintiffs’ “argument for

standing for their damages claims based on an asserted risk of

future harm is unavailing.” Id.

      Kale relies on risk-of-harm analysis to support her claim

for damages. She argues that Macy, in which the Sixth Circuit

performed a risk-of-harm inquiry and held that a procedural

violation of the FDCPA was an injury in fact, is like her case.2

The Sixth Circuit’s precedents applying risk-of-harm analysis

are now clarified and modified by TransUnion. See Donovan v.



2
  Kale also relies on Church v. Accretive Health, Inc., 654 F. App’x
990 (11th Cir. 2016), which held that a violation of the FDCPA created
a concrete injury in fact because Congress had created a right to
required disclosures. The Sixth Circuit has rejected any reliance on
Church. Lyshe v. Levy, 854 F.3d 855, 860 (6th Cir. 2017) (rejecting
Church, noting that Church is arguably no longer good law even in the
Eleventh Circuit, and holding that not all Congressionally articulated
rights under the FDCPA automatically establish standing).

                                  8
FirstCredit, Inc., 983 F.3d 246 (6th Cir. 2020); Buchholz, 946

F.3d 855; Macy, 897 F.3d 747. Because “Spokeo did not hold that

the   mere    risk   of   future    harm,   without   more,   suffices     to

demonstrate Article III standing in a suit for damages,” Kale

lacks standing to raise her FDCPA claims. TransUnion, --- S. Ct.

at *13.

      The Motion is GRANTED because Kale lacks standing to bring

and the Court lacks subject-matter jurisdiction over Kale’s FDCPA

claims. Her claims are DISMISSED.

      The Court need not evaluate ProCollect’s Motion under Rule

12(b)(6) because Kale lacks standing to bring her suit. Coal

Operators, 291 F.3d at 915 (“[The district court] need not have

reached this substantive question because plaintiffs failed to

establish     that   they    have    standing   to    sue,    which   is   a

jurisdictional requirement.”).

III. Leave to Amend

      A.     Standard

      Motions to amend are to be granted “freely” “when justice

so requires.” Fed.R.Civ.P. 15(a)(2). There is an exception to

this liberal standard when amendment would be futile. Parchman

v. SLM Corp., 896 F.3d 728, 737-38 (6th Cir. 2018) (“A proposed

amendment is futile if the amendment could not withstand a Rule

12(b)(6) motion to dismiss.”).




                                      9
     B.     Analysis

     In her response to the Motion, Kale says that, “[t]o the

extent the Court finds the harm is not sufficiently explicit or

even implied in the Complaint, Plaintiff requests leave to amend

to insert more details of Plaintiff’s injuries.” (D.E. No. 11 at

90-91.) “Plaintiff’s conditional request to amend the Complaint

in [her] response is not a proper motion to amend under Rule

15(a).” Abdalla v. Tennessee Dep’t of Corr., No. 2:20-cv-02041,

2021 WL 27305, at *8 (W.D. Tenn. Jan. 4, 2021); see also PR

Diamonds, Inc. v. Chandler, 364 F.3d 671, 699 (6th Cir. 2004),

abrogated in part on other grounds, Frank v. Dana Corp., 646

F.3d 954, 961 (6th Cir. 2011) (“[A] bare request in an opposition

to a motion to dismiss—without any indication of the particular

grounds on which amendment is sought . . .does not constitute a

motion    within   the   contemplation     of    Rule   15(a).”)   (internal

quotations omitted).

     ProCollect argues that Kale’s request to amend the Complaint

should be denied because it would be futile. (D.E. No. 12 at

106.) ProCollect makes no argument about why amendment would be

futile other than saying that “Plaintiff will not be able to

cure the defects in Plaintiff’s standing and claims.” (Id.)

     Without   knowing     the   facts    Kale   intends   to    add    to   the

Complaint    through     the   proposed   amendment,     the    Court   cannot

evaluate whether the proposed amendment would be futile. See

                                     10
Beydoun   v.   Sessions,   871   F.3d   459,   469-70   (6th   Cir.   2017)

(affirming a district court that denied a motion to amend as

futile because the plaintiff had not said what the substance of

the proposed amendment would be to allow the court to evaluate

the proposed amendment for futility). Although Kale cites alleged

injuries in her response that might be grounds for the proposed

amendment, she does not clarify which, if any, of those injuries

would be pled in an amended complaint. The Court cannot decide

that amendment would not be futile without knowing the substance

of the proposed amendment.

      In her conditional request, Kale asks for an advisory

opinion to which she is not entitled. Begala v. PNC Bank, Ohio,

Nat’l Ass’n, 214 F.3d 776, 784 (6th Cir. 2000) (“Plaintiffs were

not entitled to an advisory opinion from the [c]ourt informing

them of the deficiencies of the complaint and then an opportunity

to cure those deficiencies.”) (emphasis in original).

      Kale’s request to amend the Complaint is DENIED.

IV.   Conclusion

      The Motion is GRANTED. Kale’s Complaint is DISMISSED. The

conditional request to amend the Complaint is DENIED.

      SO ORDERED this 2d day of July, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, JR.
                                   UNITED STATES DISTRICT JUDGE

                                   11
